EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the AFCP 2.0 filed 5 July 2022.  

Claims 1-18, 26 and 27 are now pending.  The Examiner acknowledges the 

amendments to claim 1, as well as the cancellation of claims 19-25 and 28-31.  The 

present application, filed on or after March 16, 2013, is being examined under the first 

inventor to file provisions of the AIA .


The application has been amended as follows: 

IN THE CLAIMS:

At line 3 of claim 14, “to perineum anatomy” has been changed to --to said anatomy of said perineum--.
At line 3 of claim 26, “a tissue” has been changed to –said tissue--.

Reasons for Allowance
Claims 1-18, 26 and 27 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-18, 26 and 27, while the prior art teaches a device, comprising: a skin patch comprising a body, wherein said skin patch has a surface configured to attach said skin patch to a skin surface of a perineum of a subject; wherein said skin patch body comprises: at least two electrodes suitable to transcutaneously deliver electrical impulses; an electronic circuitry and power supply operationally connected to the at least two electrodes; wherein said electronic circuitry and power supply are configured to deliver said electrical impulses from said at least two electrodes to a tissue of said perineum, with an intensity, frequency, current, and/or pulse width suitable to affect a physiological ejaculatory process; wherein at least a section of said device is flexible, and wherein said device is shaped and sized to conform to an anatomy of said perineum, and wherein said skin patch is configured to attach said electronic circuitry and power supply to said perineum, the prior art of record does not teach or fairly suggest a device as claimed by Applicant, wherein said electronic circuitry and power supply are configured to deliver said electrical impulses between said at least two electrodes to said tissue of said perineum.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791